                                                                                   Ilana Haramati
                                                                                       Of Counsel
                                                                            Direct (646) 363-6090
                                                                              Fax (212) 655-3535
                                                                                 ih@msf-law.com


                                         March 11, 2021

VIA ECF

Hon. Pamela K. Chen
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 4F
Brooklyn, NY 11201

       Re:     United States v. Akiva Schonfeld, 19-cr-489 (PKC)

Dear Judge Chen:

        I write on behalf of defendant Akiva Schonfeld in the above-referenced matter to
respectfully request the temporary modification of his conditions of pretrial release to permit him
to travel to visit family friends in Silver Spring, Maryland from Friday March 12, 2021 through
Sunday March 14, 2021.

       I have discussed this request with the government (AUSA Aganga-Williams) and Pretrial
Services (Officer Carter) who do not object to the proposed modification.

                                     Respectfully Submitted,

                                     /s/ Ilana Haramati
                                     Ilana Haramati

                                     Counsel for Defendant Akiva Schonfeld


cc:    Counsel of Record (via ECF)
       Pretrial Services (via email)
